Title: To James Madison from William Savage, 13 October 1803 (Abstract)
From: Savage, William
To: Madison, James


13 October 1803, Kingston, Jamaica. Has received nothing from JM since he last wrote on 20 July [not found]. Encloses his account with the U.S. to 1 Sept., amounting to $156.46. Admiral Sir John Thomas Duckworth “seems much disposed to pursue the most lenient measures towards the American Seamen.” Duckworth has granted Savage’s every request for the “liberation of Seamen” when he was satisfied that the applicants were U.S. citizens. “I am sorry to observe great numbers of Irish & Scotch men have been in possession of protections & when an examination takes place at my instance they are found to be Foreigners & of course have been refused.”
Believes the congressional act of 28 Feb. concerning consuls and vice-consuls has “been productive of much good, by preventing masters of Vessels from turning their people on Shore & leaving them in Distress.” This “was one principal Cause of the magnitude of my Accounts.” Since 15 June seventy-seven U.S. ships have entered this port. “The Blockade of Hispaniola has been one Cause for this unusual number.” Notes that U.S. beef and pork sold at Kingston are “in general of a Better quality than formerly.” “Much greater attention is paid to the mode of putting it up which gives it a greater reputation & although the Americans have not acquired the Secret of packing their provisions to keep as what comes from Ireland, yet as the American provisions can be rendered cheaper than Irish, the demand increases every year.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 3 pp.; docketed by Wagner. Enclosure not found.



   
   John Thomas Duckworth (1748–1817) was commander in chief of British naval forces at Jamaica from the outbreak of war in 1803 to the spring of 1805.



   
   “An Act supplementary to the ‘act concerning Consuls and Vice-Consuls, and for the further protection of American Seamen,’” 28 Feb. 1803, required, among other things, that a ship master deposit his register, sea letter, and passport with a consul on entry into a port and, in the event of the ship’s sale, furnish the consul with a crew list and three months’ wages for each crew member, two-thirds of which was to be paid to the seaman and the remaining third used to create a fund to pay American seamen’s passage to the U.S. (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5).



   
   A full transcription of this document has been added to the digital edition.

